Citation Nr: 0838306	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for leukopenia, claimed 
as low while blood cell insufficiency.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for residuals of spine 
injury.

7.  Entitlement to service connection for a disability 
manifested by bilateral arm tingling to fingertips, claimed 
as due to residuals of a spine injury.

8.  Entitlement to service connection for left leg/knee 
disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1974, had subsequent service in the reserves to include a 
period of active duty from January 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2005, a statement of the case 
was issued in September 2005, and a substantive appeal was 
received in February 2006.  The veteran testified at a Board 
hearing in July 2008; the transcript is of record.

At the Board hearing, the veteran clarified that he was 
seeking entitlement to service connection for a skin 
disability of the left foot.  Review of the claims folder 
does not reflect that any such claim has been adjudicated, 
thus such claim is referred to the RO for appropriate action.

In September 2008, the veteran submitted new evidence in 
support of his claims and waived RO review of such additional 
evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2008).

The issues of entitlement to service connection for PTSD, 
residuals of back injury, disability manifested by bilateral 
arm tingling to fingertips, and left leg/knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Leukopenia is a laboratory finding which is not a chronic 
disability for which VA disability benefits may be awarded.

2.  The veteran's decreased visual acuity is not a disability 
for the purposes of entitlement to VA compensation benefits, 
and is not proximately due to a service-connected disability.

3.  High cholesterol is a laboratory finding which is not a 
chronic disability for which VA disability benefits may be 
awarded.

4.  The veteran's hypertension was not manifested during 
active service or active duty for training, nor is current 
hypertension otherwise related to such service.


CONCLUSIONS OF LAW

1.  Leukopenia is not disease, disability, or injury for 
which applicable law permits the award of service connection.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1701(1) (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for decreased visual acuity is 
precluded by governing regulations.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  High cholesterol is not disease, disability, or injury 
for which applicable law permits the award of service 
connection.  38 U.S.C.A. §§ 1101, 1110, 1131, 1701(1) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2003.  The letter predated the initial July 2004 rating 
decision, and the April 2005 rating decision which confirmed 
and continued the findings.  See id.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The October 2003 letter has clearly advised the veteran of 
the evidence necessary to substantiate his claims. 

In May 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for leukopenia, 
vision loss, high cholesterol, and hypertension, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records from his initial period of 
active service, service medical records from his second 
period of active service and reserve service, post-service VA 
medical records, and post-service private treatment records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for the claims of 
service connection for leukopenia, high cholesterol, high 
blood pressure, and vision loss.  However, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

With regard to the claims of service connection for 
leukopenia, high cholesterol and vision loss, the evidence 
does not establish a currently disability for VA purposes, 
and with regard to his claim of service connection for 
hypertension, the evidence does not establish that the 
veteran suffered "an event, injury or disease in service," 
so it is not necessary to obtain a VA medical opinion with 
regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In other words, absent such evidence, the Board 
finds that it is unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
incurrence of a disability in service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of service connection for leukopenia, high 
cholesterol, high blood pressure, and vision loss on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular-renal disease, 
to include hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Initially, the Board acknowledges the veteran's contention 
that his leukopenia, high cholesterol, and high blood 
pressure were due to vaccinations received during his period 
of active duty from January to April 1991.  However, the 
veteran has not submitted any medical evidence to support his 
claim that he experienced any reactions to any such 
vaccinations, or that any such vaccinations would cause such 
claimed disabilities.  Thus, such contention is not supported 
by the medical evidence of record.

Additionally, the veteran has also suggested that his 
leukopenia, high cholesterol, and hypertension are due to 
exposure to herbicides during service.  The veteran's DD Form 
214 reflects foreign service during the Vietnam era; however, 
the veteran has testified that he served in Japan, and did 
not set foot in Vietnam.  As the veteran did not serve in 
Vietnam, there is no presumption that he was exposed to 
herbicide agents during his period of service.  See 38 
U.S.C.A. § 1116(f).  The veteran has claimed that he exposed 
to herbicides upon receiving equipment in Japan from Vietnam.  
Although acknowledging such testimony, the veteran has not 
submitted any evidence to corroborate such assertions that he 
was exposed to Agent Orange while serving in Japan.  In any 
event, the Board finds that it is unnecessary to inquire 
further as to the claimed usage of herbicides during his 
period of service, as even if the Board were to accept that 
the veteran may have been exposed to herbicides while serving 
during his initial period of active service, leukopenia, high 
cholesterol, and hypertension are not among the disabilities 
listed in 38 C.F.R. § 3.309(e).  The Secretary has determined 
that there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service 
connection for leukopenia, high cholesterol, and hypertension 
due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 
3.307, 3.309.

Leukopenia

A July 1994 clinical record from his period of reserve 
service reflects that on screening labs for his RFAD 
physical, it was revealed that he had a low white blood cell 
count, and it was noted that such low count was also 
reflected in 1991.  He was otherwise in excellent health.  
The examiner spoke to a hematologist who explained that low 
white blood cell count is "very common for black males and 
is associated with benign congenital forms of neutropenia."  
It was explained that if the physical examination is normal 
then no further evaluation is warranted.  Correspondence 
dated in September 2005 from J. Denise Milam, M.D., states 
that she has treated the veteran since April 2002, and 
leukopenia was recently diagnosed, and acknowledged the prior 
VA diagnosis.  Leukopenia is a "condition involving 
abnormally fewer white blood cells."  See Watson v. Brown, 4 
Vet. App. 189, 191 (1993).

Although there is evidence showing the veteran had a low 
white blood cell count in 1991 and 1994, and a current 
diagnosis of leukopenia, the Board notes that leukopenia by 
itself is not a "disability" for which service connection 
may be granted.  Leukopenia is merely an abnormal laboratory 
finding, and there is no evidence showing the veteran has a 
causal or resultant disability due to his leukopenia.  In 
this context, the Board notes the evidence of record shows 
the veteran does not complain of frequent infections and does 
not have a history of leukemia or any other hematologic 
cancers.

Therefore, because leukopenia is not a disability for VA 
adjudicative purposes and the veteran has not been shown to 
have a disability associated with his leukopenia, the 
preponderance of the evidence is against the veteran's claim 
and the benefit-of-the-doubt doctrine is not for application.  

Vision loss

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992); Veterans Benefits Administration (VBA) 
Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

At the Board hearing, the veteran claimed that his vision 
loss was as a result of his leukopenia.  The veteran has not 
submitted any medical evidence to support such claim, and as 
discussed hereinabove it has been determined that leukopenia 
is not a disability for which service connection can be 
granted.  As discussed, leukopenia is simply an abnormal 
laboratory finding.  Moreover, there is no evidence to 
support a finding that such abnormal laboratory finding 
caused a decrease in visual acuity.  

The veteran has not claimed any superimposed eye disability 
sustained during service, and the service medical records do 
not reflect any complaints or treatment of a superimposed eye 
disability.  Therefore, the veteran's claim of service 
connection for defective vision is based upon refractive 
errors of the eye, and the veteran's claim must be denied as 
a matter of law.  

High cholesterol

The veteran reports that he has high cholesterol which 
manifested during either his period of active service or 
reserve service.  Service medical records from his period of 
reserve service reflect that laboratory testing was conducted 
in June 1993 which reflected high cholesterol; however, 
laboratory testing in July 1994 did not reflect a high 
reading.  VA treatment records dated in 2007 reflect a 
diagnosis of high cholesterol.  While acknowledging the 
finding of high cholesterol in June 1993, and the current 
diagnosis, elevated cholesterol is not recognized as a 
disability for VA benefits purposes.  See 38 U.S.C.A. §§ 
101(16), 105(a), 1131; 38 C.F.R. § 3.303(c); see also 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities).  The term "disability" as 
used for VA purposes refers to impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Court has also interpreted the requirement of current 
disability thus:  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. § 
1110.  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, an award of service connection 
for high cholesterol is not justified.

Hypertension

Service medical records from his initial period of active 
service do not reflect complaints of or a diagnosis of 
hypertension.  An examination performed for separation 
purposes in June 1974 reflects that his blood pressure 
reading was 118/70.  Review of service medical examinations 
from his period of active and reserve service reflect the 
following blood pressure readings on Reports of Medical 
Examinations:  December 1988 112/68; July 1991 112/78; March 
1992 120/80; June 1993 130/80; July 1994 130/78; and December 
2001 141/91.  However, hypertension was never diagnosed.  
Further, on Reports of Medical History completed by the 
veteran in December 1988, January 1991, July 1991, March 
1992, June 1993, July 1994, and December 2001, he checked the 
'No' box for 'high or low blood pressure.'  Such evidence 
suggests that the veteran himself did not believe he had 
hypertension at the times he completed those forms.  VA 
medical records dated in 2006 reflect an initial diagnosis of 
well controlled hypertension.

There is no medical evidence of record to suggest that the 
veteran's currently diagnosed hypertension initially 
manifested during his period of active service, or during a 
period of active duty for training.  As detailed, service 
medical examinations do not reflect a diagnosis of 
hypertension, a report by the veteran of high blood pressure, 
or any blood pressure readings indicative of hypertension.  
There is also no evidence showing that hypertension was 
manifested within one year of discharge from service to allow 
for application of the one-year presumption.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  There is no basis 
for granting service connection for hypertension 


ORDER

Entitlement to service connection for leukopenia is not 
warranted.  Entitlement to service connection for vision loss 
is not warranted.  Entitlement to service connection for high 
cholesterol is not warranted.  Entitlement to service 
connection for hypertension is not warranted.  To this 
extent, the appeal is denied.


REMAND

PTSD

At the Board hearing, the veteran reported undergoing recent 
VA psychiatric treatment related to his PTSD.  VA has 
constructive knowledge of documents generated by VA medical 
facilities even if the said records are not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In a precedent opinion, the VA General Counsel held 
that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at 
the time of that decision, although not actually in the 
record before the RO, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim.  
VAOPGCPREC 12-95.  

Under the circumstances, updated treatment records should be 
obtained from the VA Medical Center (VAMC) for the period 
March 2008 to the present.  

Residuals of back injury & bilateral tingling of arms

A May 1991 service medical record reflects complaints of 
right shoulder and arm pain for the past week, reporting that 
it is exacerbated by turning his neck to the right.  He also 
pointed to the ulnar nerve at the level of elbow as a site of 
pain.  He denied any trauma.  The assessments were rule out 
herniated disc and rule out right thoracic outlet syndrome.  
An x-ray examination showed no loss of disk space.  A June 
1991 service medical record reflects that the veteran sought 
treatment complaining of right shoulder pain, and when he 
rotated his head his nerves tightened up.  

The veteran has testified that during a period of active duty 
for training or inactive duty for training, he was unloading 
some gear, some tents, and other maintenance equipment, and 
he debarked the forklift.  When he debarked the forklift he 
fell backwards.  His foot slipped and he fell backwards and 
his head and back hit the ground and the equipment that was 
on the ground.  He reported that he then sought treatment for 
numbness and tingling of the arms.  

In March 2007 correspondence from W. Cooper Beazley, M.D., it 
was related that the veteran had been treated for a number of 
years, and that he has a documented injury to his back in his 
military chart consistent with a significant lumbar and 
thoracic sprain.  Dr. Beazley opined that the precipitating 
event for his current symptoms is likely the fall he 
sustained, as it was pretty significant in nature and also 
based on the fact that he has had continual pain.  In light 
of such opinion, the Board has determined that the veteran 
should be scheduled for a VA examination to assess the nature 
and etiology of his claimed residuals of back injury and 
bilateral tingling of the arms.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006)

Additionally, in light of Dr. Beazley's statement that he has 
treated the veteran for a number of years, the entirety of 
the veteran's medical records should be requested from Dr. 
Beazley.  The veteran is advised that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i). 

Left leg/knee disability

The veteran has claimed entitlement to service connection for 
left leg/knee disability due to many years of running during 
his periods of active service, active duty for training, and 
inactive duty for training.  In March 2007 correspondence, 
Dr. Beazley stated that the veteran has some quad weakness 
above his knees secondary to disuse because of the 
osteoarthritis he has in his knees.  Dr. Beazley opined that 
this was directly related to his activities in the Marine 
Corps when he did a lot of running, and posttraumatic 
arthritis.  In light of such opinion, the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed left leg/knee disability.  See 
McLendon.

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA outpatient treatment 
records should be obtained for the period 
March 2008 to the present.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  After securing the necessary 
releases, the veteran's treatment records 
should be obtained from Dr. Beazley.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed spine 
disability and bilateral tingling of the 
arms.  It is imperative that the claims 
folder, to include all service medical 
records and post-service medical records, 
be reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer 
opinions as to the following:

a)  whether the veteran has a spine 
disability (if so, please report the 
medical diagnosis and time the disability 
was first manifested);

b)  whether the veteran has a disability 
manifested by bilateral arm tingling (if 
so, please report the medical diagnosis 
and time the disability was first 
manifested);

c)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current spine 
disability is related to any injury that 
occurred during his active duty service, 
active duty training, or inactive duty 
training; 

d)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current disability 
manifested by bilateral arm tingling is 
related to any injury that occurred 
during his active duty service, active 
duty training, or inactive duty training;

e)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current disability 
manifested by bilateral arm tingling is 
causally related to any spine disability.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed left leg/knee 
disability.  It is imperative that the 
claims folder, to include all service 
medical records and post-service medical 
records, be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  Any current 
left leg/knee disability should be 
clearly diagnosed. 

If the veteran has a current left 
leg/knee disability, then the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
current left leg or knee disability is 
causally related to his active duty 
service, active duty for training, or 
inactive duty for training.  The examiner 
should also indicate the reasons for 
agreeing or disagreeing with the March 
2007 opinion of Dr. Beazley.  

5.  The RO should then review the 
expanded record and determine if 
entitlement to service connection is 
warranted for any of the claimed 
disabilities.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond. Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


